Motion by defendant to dispense with printing dismissed without prejudice, on the ground that such motion is premature. No appeal is presently pending, since it appears that no order has yet been entered on the decision of the County Court of Suffolk County, rendered October 5, 1960, denying defendant’s coram nobis application; and, consequently, no notice of appeal has been or can be filed or served. Defendant may renew this motion if he duly files and serves his notice of appeal after the service upon him by the District Attorney of a copy of the order which may have since been entered or which shall be entered on said decision. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.